           Case 3:20-cv-04188-RS Document 29 Filed 01/21/21 Page 1 of 3


 1 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
    schneidere@sec.gov
 2 MARC D. KATZ (Cal. Bar No. 189534)
    katzma@sec.gov
 3 JOHN K. HAN (Cal., Bar No. 208086)
    hanjo@sec.gov
 4 ALICE L. JENSEN (Cal. Bar No. 203327)
    jensena@sec.gov
 5
   Attorneys for Plaintiff
 6 SECURITIES AND EXCHANGE COMMISSION
   44 Montgomery Street, Suite 2800
 7 San Francisco, CA 94104
   (415) 705-2500
 8

 9

10

11                              UNITED STATES DISTRICT COURT
12                             NORTHERN DISTRICT OF CALIFORNIA
13                                   SAN FRANCISCO DIVISION
14

15 SECURITIES AND EXCHANGE COMMISSION,                    Case No. 3:20-cv-04188-RS
16                Plaintiff,                              STIPLATION AND ORDER RE:
                                                          STAY OF PROCEEDINGS AND
17         v.                                             DISCOVERY
18 NAC FOUNDATION LLC and                                 Case Management Conference
   ROWLAND MARCUS ANDRADE,                                February 4, 2021
19
            Defendants.
20                                                        Courtroom: 3, 17th Floor
                                                          Judge: Richard Seeborg
21

22

23                                           STIPULATION
24         Plaintiff Securities and Exchange Commission (“SEC”) and Defendants NAC Foundation
25 LLC and Rowland Andrade (together, “the Parties”) hereby stipulate and agree as follows:

26

27

28

     STIPULATION AND P ROPOSED ORDER               1                      Case No. 3:20-cv-04188-RS
     RE: STAY OF P ROCEEDINGS
            Case 3:20-cv-04188-RS Document 29 Filed 01/21/21 Page 2 of 3



 1          WHEREAS, a related criminal case, United States v. Rowland Marcus Andrade, Case No. 20-
 2 cr-249-RS, is currently pending before the Court.

 3          WHEREAS, in this civil case, the Court denied Defendants’ motion to dismiss on January 8,
 4 2021.

 5          WHEREAS, on January 13, 2021, Defendants requested that the SEC agree to a stay of the
 6 SEC civil case until the resolution of the pending criminal case because of Defendants’ potential Fifth

 7 Amendment issues and because a stay of the civil proceedings, including discovery, would be

 8 beneficial to the parties in the criminal action.

 9          WHEREAS, the SEC has been informed by the Assistant United States Attorney representing
10 the United States in the criminal case that he also believes that a stay of civil proceedings, including

11 discovery, would be beneficial to the parties in the criminal action.

12          WHEREAS, based on the facts and circumstances of this case, the SEC does not oppose a
13 stay of the civil proceedings, including discovery, until resolution of the District Court criminal

14 proceedings (i.e., sentencing or dismissal, not appeal).

15           WHEREFORE, the Parties stipulate to, and respectfully request that the Court enter, the
16 accompanying Proposed Order, staying the civil proceedings, including discovery, until resolution of

17 the District Court criminal proceedings. At the conclusion of the stay, the Parties and the Court will

18 re-evaluate the need for civil discovery and the appropriate schedule.

19          STIPULATED AND AGREED TO BY:
20
     Dated: January 21, 2021                              /s/      John K. Han
21
                                                   John K. Han
22                                                 U.S. Securities & Exchange Commission
                                                   44 Montgomery Street, Suite 2800
23                                                 San Francisco, CA 94104
                                                   Attorneys for the Plaintiff Securities and Exchange
24                                                 Commission

25
     Dated: January 21, 2021                       Murphy & McGonigle, PC
26
                                                   By:              /s/ Katherine Cooper/jkh
27                                                           Katherine Cooper
                                                             Attorney for Defendants
28
      STIPULATION AND P ROPOSED ORDER                    3                       Case No. 3:20-cv-04188-RS
      RE: STAY OF P ROCEEDINGS
             Case 3:20-cv-04188-RS Document 29 Filed 01/21/21 Page 3 of 3



 1                                                ORDER
 2           Based on the foregoing stipulation, and for good cause shown, IT IS HEREBY:
 3           ORDERED that all current deadlines and dates, including Defendants’ Answer, the Parties
 4 Initial Disclosures, the Parties’ Joint Case Management Statement, and the Case Management

 5 Conference are VACATED;

 6           FURTHER ORDERED that all proceedings in this civil action, including discovery, are
 7 stayed until further order of the Court; and

 8           FURTHER ORDERED that, within 30 days after resolution of the District Court criminal
 9 proceeding in, United States v. Rowland Marcus Andrade, Case No. 20-cr-249-RS, (i.e., sentencing

10 or dismissal, not appeal), the parties shall file a request for a status hearing with the Court.

11

12
     Date:   January 21, 2021
13                                                 The Honorable Richard Seeborg
                                                   United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      STIPULATION AND P ROPOSED ORDER                    3                       Case No. 3:20-cv-04188-RS
      RE: STAY OF P ROCEEDINGS
